Appeal from a judgment of the Supreme Court, Bangs County, dated July 5, 1967, convicting defendant of robbery in the first degree, grand larceny in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The proof establishes that defendant and two others were seen by officers in a patrol ear as they were leaving *892the scene of the crime, immediately after its commission; that they were pursued by the officers; that defendant and a codefendant were apprehended within minutes thereafter; and that about 20 minutes later they were identified by the complainant, who was waiting in the police station when they were brought there by the officers. Under such circumstances, while it was error for one of the police officers to testify that the complainant had identified defendant in the police station (People v. Trowbridge, 305 1ST. Y. 471), it is our opinion that such testimony did not affect any substantial right of defendant and that the error may be disregarded under section 542 of the Code of Criminal Procedure (cf. People v. White, 25 A D 2d 554; People v. Milburn, 26 A D 2d 420, affd. 19 N Y 2d 910). It is also our opinion that, on the record presented, the pretrial identification, without a lineup, was not so unnecessarily and prejudicially suggestive as to constitute a denial of due process (cf. Stovall v. Denno, 388 U. S. 293, 301-302). Defendant’s other contentions have been considered and we find no grounds therein for disturbing the judgment of conviction. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.